Title: From Thomas Jefferson to Thomas Mann Randolph, 14 May 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Philadelphia May 14. 1791.

I received your favor by Capt. Heath, and notice what is said therein on the subject of the Marquee. Capt. Singleton has been certainly misinformed as to the delivery of it at Monticello. You know it was in the summer of 1782. I was at home the whole of that summer. My situation at that time enables me to say with certainty that I was not from home one day from the time the Marquee was borrowed till late in the fall when I went to Ampthill to have my children inoculated. It’s delivery at Monticello therefore is impossible. On my return from Ampthill I set out for this place under an appointment to go to Europe. I left it among my written instructions to have application made to you for the Marquee lest some accident should happen to it. I have a strong idea too of having either spoken or written to you on the subject, either then or the ensuing year when I passed about 4. months in Virginia before my final departure from it. If Capt. Singleton will be so good as to state the proofs of the delivery, it may put us into a train of investigation, to find where the loss ought to fall. On you it cannot be: on me I know it to be impossible. Perhaps it may be traced to some person responsible to P.R.’s estate. I am just setting out on a Month’s journey to the Northward. My affectionate respects to Mrs. Randolph and am with great esteem Dear Sir Your sincere friend & servt,

Th: Jefferson

